

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT


THIS FOURTH AMENDMENT (the “Amendment”), dated as of October 24, 2008, is
entered into by and among Langer, Inc., Silipos, Inc., Twincraft, Inc. (each a
“Borrower” and collectively, the “Borrowers”), and WACHOVIA BANK, NATIONAL
ASSOCIATION (the “Lender”).


RECITALS


The Borrowers and the Lender are parties to a Loan and Security Agreement dated
May 11, 2007 (as amended from time to time, the “Loan Agreement”). Capitalized
terms used in these recitals have the meanings given to them in the Loan
Agreement unless otherwise specified.


The Borrowers have requested that certain amendments be made to the Loan
Agreement, which the Lender is willing to make pursuant to the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:
 
1. Section 1.60 of the Loan Agreement shall be deleted in its entirety and
restated as follows:
 
“1.60 ‘Maximum Credit’ shall mean the amount of $12,000,000.”
 
2. Section 1.78 of the Loan Agreement shall be deleted in its entirety and
restated as follows:
 
“1.78 ‘Revolving Loan Limit’ shall mean, as to each Borrower, at any time, the
amount equal to the $12,000,000 minus the then outstanding principal amount of
the Revolving Loans, Term Loans and Letters of Credit provided to the other
Borrowers.”
 
3. Asset Sale. Notwithstanding anything to the contrary contained in the Loan
Agreement, Lender consents to the sale by Langer, Inc. (“Langer”) to Langer
Acquisition Corp. (“Buyer”) of all of its right, title and interest in and to
the “Assets” (as defined in the Asset Purchase Agreement between Langer and
Buyer, a copy of which is attached hereto as Exhibit A (the “Purchase
Agreement”)) which shall include, but not be limited to the certain assets
identified on the attached Schedule 1 (the “Sale Assets”). Upon the effective
date of this Amendment, (a) Lender consents to the transactions contemplated by
the Purchase Agreement and waives any breach of or conflicts with the Loan
Agreement resulting solely from the consummation of the transaction set forth in
the Purchase Agreement, (b) Lender hereby releases and discharges any and all
security interests, liens, and encumbrances upon the Sale Assets that have been
granted to or are held by the Lender pursuant to: (i) the Loan Agreement; and
(ii) that certain Patent and Trademark Security Agreement, dated as of May 11,
2007, by and between Langer and Lender, as amended from time to time; (c) Lender
agrees that the Sale Assets shall be transferred to Buyer free and clear of
liens, claims, or encumbrances of Lender, and (d) Langer, Buyer and each of its
designees shall be entitled to file a release with the United States Patent and
Trademark Office with respect to any security interests, liens, and encumbrances
the Lender may have with the Trademarks identified on the attached Schedule II.
The Sale Assets shall be removed from the Borrowing Base.

 
 

--------------------------------------------------------------------------------

 
 
4. No Other Changes. Except as explicitly amended by this Amendment, all of the
terms and conditions of the Loan Agreement shall remain in full force and effect
and shall apply to any advance or letter of credit thereunder.
 
5. Conditions Precedent. This Amendment shall be effective when the Lender shall
have received (i) an executed original hereof, (ii) $4,205,000, which amount
reflects the amount payable by Buyer on the closing date of the Purchase
Agreement, and (iii) a copy of the final executed Purchase Agreement.
 
6. Representations and Warranties. The Borrowers hereby represent and warrant to
the Lender as follows:


(a) The Borrowers have all requisite power and authority to execute this
Amendment and any other agreements or instruments required hereunder and to
perform all of its obligations hereunder, and this Amendment and all such other
agreements and instruments has been duly executed and delivered by the Borrowers
and constitute the legal, valid and binding obligation of the Borrowers,
enforceable in accordance with its terms.


(b) The execution, delivery and performance by the Borrowers of this
Amendment and any other agreements or instruments required hereunder have been
duly authorized by all necessary corporate action and do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to the Borrower, or the
articles of incorporation or by-laws of the Borrowers, or (iii) result in a
breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which the Borrowers are
a party or by which it or its properties may be bound or affected.
(c) Except as expressly provided herein, all of the representations and
warranties contained in Section 8 of the Loan Agreement are correct on and as of
the date hereof as though made on and as of such date, except to the extent that
such representations and warranties relate solely to an earlier date.
 
7. References. All references in the Loan Agreement to “this Agreement” shall be
deemed to refer to the Loan Agreement as amended hereby; and any and all
references in the Security Documents to the Loan Agreement shall be deemed to
refer to the Loan Agreement as amended hereby.
 
8. No Waiver. Except as expressly stated herein, the execution of this Amendment
and the acceptance of all other agreements and instruments related hereto shall
not be deemed to be a waiver of any Default or Event of Default under the Loan
Agreement or a waiver of any breach, default or event of default under any
Security Document or other document held by the Lender, whether or not known to
the Lender and whether or not existing on the date of this Amendment.

 
-2-

--------------------------------------------------------------------------------

 
 
9. Costs and Expenses. The Borrowers hereby reaffirm its agreement under the
Loan Agreement to pay or reimburse the Lender on demand for all costs and
expenses incurred by the Lender in connection with the Loan Documents, including
without limitation all reasonable fees and disbursements of legal counsel.
Without limiting the generality of the foregoing, the Borrowers specifically
agrees to pay all fees and disbursements of counsel to the Lender for the
services performed by such counsel in connection with the preparation of this
Amendment and the documents and instruments incidental hereto. The Borrowers
hereby agree that the Lender may, at any time or from time to time in its sole
discretion and without further authorization by the Borrowers, make a loan to
the Borrowers under the Loan Agreement, or apply the proceeds of any loan, for
the purpose of paying any such fees, disbursements, costs and expenses.
 
10. Miscellaneous. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which counterparts, taken together, shall constitute one and the same
instrument.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


WACHOVIA BANK, NATIONAL ASSOCIATION
 
LANGER, INC.
         
By:
/s/ Marc J. Breier,
 
By:
/s/ W. Gray Hudkins
 
Marc J. Breier, Managing Director
   
W. Gray Hudkins, President
             
SILIPOS, INC.
               
By:
/s/ W. Gray Hudkins
       
W. Gray Hudkins, President
               
TWINCRAFT, INC.
               
By:
/s/ W. Gray Hudkins
       
W. Gray Hudkins, President

 
 
-3-

--------------------------------------------------------------------------------

 
 